DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/04/2021 has been entered. 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Mr. Thaddeus J. Faleski on February 23, 2021.  

The application has been amended as follows:
Claim 1
A multi-stage dehydrogenation process comprising:
the contacting comprises splitting the feed stream into a first portion and a second portion, feeding the first portion of the feed stream to the first reactor and feeding the second portion to the second reactor, and wherein the first reactor and the second reactor are separate 
combining a first reactor effluent from the first reactor with a second reactor effluent from the second reactor in a mixer disposed between the first stage and the second stage, to form a first stage effluent, wherein the mixer does not share a common housing with the first reactor or the second reactor;
heating the first stage effluent to form a heated first stage effluent; 
contacting in a second stage comprising reactors in the first stage 
wherein an overall selectivity of the multi-stage dehydrogenation process is increased relative to an overall selectivity of an otherwise similar process in which the first reactor, the second reactor, and the third reactor are connected in series, wherein the overall selectivity is defined as: [moles of dehydrogenation product produced in the first reactor, the second reactor, and the third reactor] / [total moles of hydrocarbon converted in the first reactor, the second reactor, and the third reactor];
heat exchanging the feed stream with the second stage effluent, thereby condensing a portion of the second stage effluent; 
compressing the second stage effluent after the step of heat exchanging; and 
separating the dehydrogenation product from the second stage effluent.

Claim 2
The process of claim 1, wherein the contacting the feed stream in the first stage comprises:
contacting the 
contacting the 

Claim 10
The process of claim 1 the heating the first stage effluent uses a heat exchanger.

Claim 21
A multi-stage dehydrogenation process comprising: 
combining steam and ethylbenzene to form a feed stream; 
heating the feed stream to yield a heated feed stream; 
splitting the heated feed stream into a first portion and a second portion; 
and feeding the second portion of the heated feed stream to a second reactor of the first stage, wherein the first stage consisting of the first reactor and the and the second reactor contain[[s]] a dehydrogenation catalyst, in the first reactor and the second reactor, and wherein the first reactor and the second reactor are separate vessels and do not share a common housing;

recovering from the first reactor a first effluent comprising unreacted ethylbenzene and styrene;
recovering from the second reactor a second effluent comprising unreacted ethylbenzene and styrene;
combining the first effluent and the second effluent into a combined effluent in a mixer, wherein the mixer is located downstream of upstream of 
heating the combined effluent to yield a heated combined effluent;
feeding the heated combined effluent to the second stage comprising a third reactor containing a dehydrogenation catalyst to yield a second stage effluent, wherein at least a portion of the unreacted ethylbenzene present in the heated combined effluent is converted to styrene; and
the second stage effluent 
wherein an overall selectivity of the multi-stage dehydrogenation process is increased relative to an overall selectivity of an otherwise similar process in which the first reactor, the second reactor, and the third reactor are connected in series, wherein the overall selectivity is defined as: [moles of dehydrogenation product produced in the first reactor, the second reactor, and the third reactor] / [total moles of hydrocarbon converted in the first reactor, the second reactor, and the third reactor], and
wherein heating the feed stream comprises heating the feed stream to a dehydrogenation temperature by exchanging a first heat between the second stage effluent and the feed stream via a first heat exchanger, and exchanging a second heat between the second stage effluent and the feed stream via a second heat exchanger.

Claim 22
The process of claim 21, wherein a first stage feed consists of the heated feed stream, and wherein the splitting comprises splitting the heated feed stream into portions consisting of the first portion and the second portion.

Claim 24
The process of claim 1, wherein the process further comprises the contacting, in the first stage, the feed stream comprising the hydrocarbon and steam with the 

Claim 27
The process of claim 26 the heating the feed stream to the dehydrogenation temperature comprises exchanging a first heat between the second stage effluent and the feed stream via a first heat exchanger,[[;]] and exchanging a second heat between the second stage effluent and the feed stream via a second heat exchanger.

Claim 28
The process of claim 27, wherein the process further comprises 

Claim 29
The process of claim 1, wherein the process further comprises 

Claim 31
The process of claim 21, wherein the process further comprises 

Cancel claims 4 and 30. 

Reasons for Allowance 
Applicants agreed to amend claim 1 (claim 21) to incorporate the dependent claim 4 (claim 30) as set forth above. The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1, 2, 5-10, 21-29 and 31. A multi-stage dehydrogenation process comprising:
contacting, in a first stage consisting of a first reactor and a second reactor arranged in parallel, a feed stream comprising a hydrocarbon and steam with a dehydrogenation catalyst under dehydrogenation conditions to yield a first stage effluent, wherein the contacting comprises splitting the feed stream into a first portion and a second portion, feeding the first portion of the feed stream into a first reactor and feeding the second portion to the second reactor, and wherein the first reactor and the second reactor are separate vessels and do not share a common housing;
combining a first reactor effluent from the first reactor with a second reactor effluent from the second reactor in a mixer disposed between the first stage and the second stage, to form a first stage effluent, wherein the mixer does not share a common housing with the first reactor or the second reactor;
heating the first stage effluent to form a heated first stage effluent;
contacting in a second stage comprising a third reactor connected in series with the reactors in the first stage, the heated first stage effluent with a dehydrogenation catalyst under 
heat exchanging the feed stream with the second stage effluent, thereby condensing a portion of the second stage effluent; 
compressing the second stage effluent after the step of heat exchanging; and 
separating the dehydrogenation product from the second stage effluent, is considered novel.
It is noted that the dehydrogenation process scheme recited in claimed invention results in an overall selectivity of the multi-stage dehydrogenation process as claimed is increased relative to an overall selectivity of an otherwise similar process in which the first reactor, the second reactor, and the third reactor are connected in series, wherein the overall selectivity is defined as: [moles of dehydrogenation product produced in the first reactor, the second reactor, and the third reactor] / [total moles of hydrocarbon converted in the first reactor, the second reactor, and the third reactor].
A closest prior art to Oleksy et al. (US 2016/0288079 A1) discloses a multi reactor hydrocarbon dehydrogenation process and system (Abstract), wherein the process comprises (Fig. 6; paragraphs [0036]-[0052]): (i) the hydrocarbon dehydrogenation comprises conversion of ethylbenzene to styrene (paragraphs [0026]-[0027]); (ii) the process comprises dehydrogenation reaction in a primary (first) dehydrogenation reactor (#1, Fig. 6) and a secondary (second) dehydrogenation reactor (#3, Fig. 6) (paragraph [0036]); (iii) a preheated hydrocarbon feed stream (#33, Fig 6) and a heating steam stream (#29, Fig. 6) is mixed in a primary reactor feed mixer (#10, Fig. 6) and fed to the primary (first) dehydrogenation reactor (#1, Fig. 6) to conduct a dehydrogenation reaction in the presence of a dehydrogenation catalyst Oleksy does not disclose the first stage consists of a first reactor and a second reactor arranged in parallel and the presence of a mixer disposed between the first stage and the second stage, does not discloses combining the effluent from the first and the second reactors to form the first stage effluent and directing the first stage effluent to the second stage comprising a third reactor connected in series with the reactors in the first stage, and does not disclose the process scheme of heat exchanging the feed stream with the second stage effluent, thereby condensing a portion of the second stage effluent, and compressing the second stage effluent after the step of heat exchanging.
Other pertinent prior art to Butler et al. (US 6,380,449 B1) disclose a process of catalytic dehydrogenation of ethylbenzene into styrene and disclose an ethylbenzene dehydrogenation with steam in a plurality of tubular reactors located in a dehydrogenation reaction vessel (col. 1, line 62 thru col. 2, line 17). 
Other pertinent prior art to Mathivanan (EP 3 000 800 A1) disclose an endothermic catalytic dehydrogenation process of alkane, including ethylbenzene to styrene (paragraph [0018]), conducted in gas phase in at least one reactor system comprising at least one reactor and at least one inorganic catalytic material (Abstract).  Mathivanan discloses the present dehydrogenation process may be conducted in a single reactor with multiple tubes or in multiple parallel reactors as in CATOFIN process, and also discloses it can be conducted in multiple serial reactors as in Oleflex process (paragraph [0060]). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772